       Case 1:20-cv-00808-LKG Document 14 Filed 09/08/20 Page 1 of 2




                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
 1

 2    Alearis, Inc.,

 3                     Plaintiff,
              v.
                                                      Case No.: 1:20-cv-00808-LKG
 4
      United States of America,
 5
                       Defendant.                     Honorable Lydia Kay Griggsby
 6

 7
                                      NOTICE OF FILING
 8

 9          TO: Steven M. Chasin, Esq.
                U.S. Department of Justice
10              Tax Division
                Court of Federal Claims Section
11
                Post Office Box 26
12              Ben Franklin Station
                Washington, D.C. 20044
13

14          PLEASE TAKE NOTICE that on September 8, 2020, we filed Plaintiff’s
15   Motion for Order Directing Defendant to File Administrative Record by October 15,
16   2020, in the United States Court of Federal Claims, a copy of which is attached and
17   herewith served upon you.
18

19

20   Date: September 8, 2020                             ALEARIS, INC.
21                                                By: _________________________
22                                                       One of its Attorneys

23   Mitchell Bryan
     Williams, Bax & Saltzman, P.C.
24   221 North LaSalle Street, Suite 3700
     Chicago, IL 60601
25
     (312) 372-3311
26   bryan@wbs-law.com

27


                                                -1-
       Case 1:20-cv-00808-LKG Document 14 Filed 09/08/20 Page 2 of 2




     Bradley Block
 1
     Law Offices of Bradley Block
 2   318 West Adams Street, 17th Floor
     Chicago, IL 60606
 3   (224) 533-1075
     brad.block@bradblocklaw.com
 4
     Bruce de’Medici
 5
     de’Medici Law
 6   834 Forest Avenue
     Oak Park, Illinois 60302
 7   (312)731-6778
     bdemedici@bdemlaw.com
 8

 9
     Paul Winter
10   Wagenmaker & Oberly, LLC
     53 West Jackson Blvd.
11   Chicago, IL 60604
     (312)626-1600
12   paul@wagenmakerlaw.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27


                                         -2-
